DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Abstract
The abstract of the disclosure is objected to because:
Phrases that can be implied, such as “are provided” (see line 1) should not be present therein.  Further, the abstract should be submitted on a separate sheet with no other verbiage thereon and should be limited to 150 words.
  Correction is required.  See MPEP § 608.01(b).

Drawings
The drawings are objected to because:
Reference character 114 (see paragraph 25, line 7) is not present in any of the drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The recitation of the adaptor having “at least two” tracks (see claim 16) does not have an antecedent basis in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 4 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In regard to claim 14, an antecedent basis for “the status” (see line 2) has not been defined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 6, 10, 14 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao et al. (US 2012/0163896, hereinafter Zhao).
In regard to claim 1, Zhao discloses a writing instrument comprising:
a body 40, a nosecone 14 and an adapter 10 wherein the body, nosecone and adapter each comprise a generally tubular shape and an inner surface, outer surface, first end and second end, wherein the first end of the adapter is coupled to the second end of the nosecone and the second end of the adapter is configured to slidably couple to the first end of the body; and
a writing element  having a mounting end (not shown) and a writing end 16, the mounting end being “removably” coupled to the second end of the body (at least via various elements);
wherein the adapter further comprises a track 18 comprising a recessed channel in the outer surface of the adapter and

In regard to claim 5, a cross-section of the track 18 is generally rectangular.
In regard to claim 6, the track 18 extends longitudinally along a portion of the outer surface of the adapter.
In regard to claim 10, Zhao discloses a plug 12 coupled to the second end of the body 40 (via adapter 10).
In regard to claim 14, the adapter will provide a visual indication of the status of the writing instrument.
In regard to claim 17, Zhao discloses a retractable writing instrument comprising:
A body 10 and a nosecone 40, the body and nosecone each being tubular in shape and slidably coupled to each other; and
a writing assembly 16 “removably” coupled to the body and positioned in an interior lumen  formed by the body and nosecone;
wherein the nose cone 40 is selectively movable between an extended position (see Figure 3C) and a writing position (see Figure 3A), a writing end of the writing assembly 16 extending through an aperture of the nosecone when the nosecone is in the writing position; and
wherein the nosecone 40 and body 10 each comprise a positioning element 50 and 20, respectively, configured to selectively lock the nosecone in the writing position.

Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rolion et al. (U.S. Patent 8,079,767, hereinafter Rolion).
In regard to claim 17, Rolion discloses a retractable writing instrument comprising:

a writing assembly 5 “removably” coupled to the body and positioned in an interior lumen formed by the body and nosecone;
wherein the nosecone is selectively movable between and extended position (see Figure 7) and writing position (see Figure 1), the writing end of the writing assembly extending through an aperture of the nosecone when the nosecone is in the writing position; and
wherein the nosecone and the body each comprise a positioning element defined by elements 20 and 10, respectively, configured to selectively lock the nosecone in a writing position.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao.
In regard to claims 7-9, although the track 18 is not shaped as claimed, it is the examiner’s position that it would have been obvious to one of ordinary skill in the art at the time the invention was made that the track can be designed to have any suitable shape, including the claimed shapes, without effecting the overall operation of the device, especially since the Applicant has not placed any criticality on the particular shape of the track (as evidenced by the 
In regard to claim 15, although the Zhao reference does not disclose the ink in the writing instrument is a thermochromic ink, it is the examiner’s position that it would have been obvious to one of ordinary skill in the art at the time the invention was made that the ink can be of any suitable and known type, depending on the needs of the user, without effecting the overall operation of the device, especially since the Applicant has not placed any criticality on the particular type of ink employed and the Zhao reference in no way limits the particular type of ink that may be used.
In regard to claim 16, although the Zhao reference does not disclose the use of multiple tracks, it is the examiner’s position it would have been obvious to one of ordinary skill in the art at the time the invention was made that the Zhao device can be designed to have an additional track (and corresponding protrusion) since it has been held that the mere duplication of the essential working elements of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Claims 1, 2, 5-10 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Rolion.
In regard to claim 1, Rolion discloses a writing instrument comprising:
a body 7, 1, 1A, a nosecone (defined by the tapered portion of element 2 adjacent writing tip 6) and an adapter defined by the remaining portion of element 2) wherein the body, nosecone and adapter each comprise a generally tubular shape and an inner surface, outer surface, first end and second end, wherein the first end of the adapter is coupled to the second end of the nosecone 
a writing element 5 having a mounting end (not shown) and a writing end 6, the mounting end being “removably” coupled to the second end of the body (at least via various elements);
wherein the adapter further comprises a track 20 comprising a recessed channel in the outer surface of the adapter and
wherein the body further comprises at least one protrusion 10 extending from a surface of the body and being configured to slidably engage with the track of the adapter.
  Although the protrusion 10 extends outwardly from an outer surface of the body to engage the track and not inwardly from an inner surface of the body, as claimed, it is the examiner’s position that it would have been obvious to one of ordinary skill in the art at the time the invention was made that instead of the adapter being positioned on the outside of the body such that the track is engaged with a protrusion 10 that extends outward from an outer surface of the body, the adapter can be designed to be positioned inside of the body such that the track is engaged with a protrusion 10 extending inward from an inner surface of the body (as claimed) as such a modification would amount to the mere reversal of the manner in which the adapter is mounted to the body and it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.
In regard to claim 2, the nosecone is selectively movable between an extended storage position (see Figure 7) and a retracted writing position (see Figure 1).
In regard to claim 5, the cross-section of the track is generally rectangular, i.e.,  a cross-section taken at various locations along the track would be rectangular.

In regard to claim 7, the track extends in a helical path around a portion of the outer surface of the adapter.
In regard to claim 10, a plug (defined by the element on which the clip is mounted) is coupled to the second end of the body.
In regard to claim 14, the position of the adapter provides a visual indication of the status of the writing instrument.
In regard to claim 15, although the Rolion reference does not disclose the ink in the writing instrument is a thermochromic ink, it is the examiner’s position that it would have been obvious to one of ordinary skill in the art at the time the invention was made that the ink can be of any suitable and known type, depending on the needs of the user, without effecting the overall operation of the device, especially since the Applicant has not placed any criticality on the particular type of ink employed and the Rolion reference in no way limits the particular type of ink that may be used.  
In regard to claim 16, the Rolion device includes two tracks 20 and 21.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Rolion in view of Bez (U.S. Patent 9,539,848).
.
Claims 11-13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rolion in view of Liu (US 2011/0129285).
Although the Rolion device does not include a compression spring positioned in the nosecone and over the writing element, as claimed, attention is directed to the Liu reference, which discloses another writing instrument having a writing element 60 which extends and retracts with a nose cone 13 wherein a compression spring 70 is positioned with the nosecone and over the writing element for the inherent benefit of enabling smooth movement between the writing element and nosecone.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made that such a compression spring could be mounted in the nosecone and around the writing element in the Rolion device in order to enable smoother movement between the nosecone and the writing element.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The Kim reference is cited for disclosing another writing instrument having a retractable and extendable nosecone 10 wherein the diameter of the nosecone 10 and the diameter of the body 12 are substantially equal.  It is noted that such a feature is present on the Applicant’s device, however, this feature has not been claimed.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J WALCZAK whose telephone number is (571)272-4895.  The examiner can normally be reached on Monday-Friday 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






DJW
2/11/21

/DAVID J WALCZAK/Primary Examiner, Art Unit 3754